Stephens, J.
1. Where a benefit certificate of a fraternal order, issued to a member, provided that, upon the member’s failure to pay his quarterly dues his certificate would become void, and contained no provision for notice to a member, or a suspension of the member on his nonpayment of dues or assessments, and in a suit brought after the death of the member, to recover on the certificate, it appeared, from the evidence, that the member had not paid any dues to the order within more than *431two years prior to his death, the evidence authorized the inference that the certificate, at the time of the death of the member, was void; and the verdict found for the defendant was authorized.
Decided September 5, 1933.
W. H. Terrell, J. E. Kelley, for plaintiff in error.
A. T. Walden, contra.
2. It is no ground for a new trial that a witness was not sworn, where no objection to the testimony upon this ground was made before verdict. Smith v. State, 81 Ga. 479 (2) (8 S. E. 187) ; Rhodes v. State, 122 Ga. 568 (50 S. E. 361) ; Southern Ry. Co. v. Ellis, 123 Ga. 614 (2) (51 S. E. 594).
3. The judge of the superior court did not err in overruling the certiorari by which the plaintiff sought to review the judgment of the appellate division of the municipal court of Atlanta affirming the judgment of the trial judge, denying a new trial to the plaintiff.

Judgment affirmed.


Sutton, J., concurs. Jenkins, P. J., absent on account of illness.